DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. 
As per Applicants argument that the combination of Siminoff, Kasmir, and Hoyda do not teach or suggest a removable battery that is both (1) “sized and shaped to fit within a cavity formed by the support structure” and (2) “removable while the support structure is  mounted at a mounting structure”. 
	The Examiner respectfully disagrees and directs the Applicant to Kasmir where disclosed in fig. 16 and 19 where clearly disclosed is a second battery which fits within a cavity formed by support structure. In addition, [0246-0247] discloses the second battery 604 can be removable. The first battery 462 can remain inside the doorbell 202a while the second battery 604 removed from the battery pack 600. Thus, disclosing a removable battery what is both sized and shaped to fit with a cavity formed by support structure. Secondly turning to Hoyda, where disclosed in fig. 54, a battery which is removable battery which is removable while the support structure is mounted at a mounting structure (fig. 54 and [0193]).Therefore, incorporating the known teaching of a removable battery which can be removed while the support structure is mounted, with Siminoff (modified by Kasmir) where disclosed a removable battery that is sized to fit within a cavity of a support, now discloses a doorbell with a removable battery which fits in a support cavity and be removed while the support is mounted on a structure, which reads upon the claimed limitation. 
As per Applicant’s argument that Neither Kasmir nor Hoyda teach or suggest a removable battery “sized and shaped to fit within a cavity formed by the support structure” as required by claim 1. 


As per Applicants argument that Hoyda battery pack 1071 is thus also not “sized and shaped to fit within a cavity formed by the support structure”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the Examiner directs the Applicant to the response provided above to similar arguments. 
As per Applicants argument that Kasmir makes no disclosure of how the battery is accessed and not show any mechanism that allows battery removal. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mechanism that allows for battery removal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, that although Kasmir does not disclose the details of how removable battery 604 is removed, the omission of such details does not disclose that the removable battery must be accessed by removing the doorbell and battery pack. 


The Examiner respectfully disagrees and directs the Applicant to the response provided above for the first argument. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the Examiner directs the Applicant to the response provided above to similar arguments.
As per Applicant’s argument that even if it conceded that Hoyda’s additional battery 1071 is removable while the device is mounted to a structure (which Applicant expressly does not concede), Hoyda’s battery is not sized and shaped to fit within a cavity as required by a claim. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the Examiner relied upon the combination of the Siminoff (modified by Kasmir and Hoyda) to disclose the limitation. In this case, Hoyda was relied upon for teaching the known concept of a removable battery being removable while the support structure is mounted at a mounting surface (see fig. 52A-B, 54 e. 1071 [0191]; where clip 1121 is for selectively releasable removing a battery pack from electronic device 1120). 
As per Applicant’s argument that even if Hoyda could combine with Siminoff and Kasmir, Hoyda does not teach that the removable battery is retained within a cavity in the support structure. The Examiner respectfully disagrees and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner directs the Applicant to the response provided above for similar arguments.
As per Applicants argument that Siminoff does not teach of a faceplate with the flexible translucent membrane secured within an aperture. 
The Examiner respectfully disagrees and directs the Applicant to at least fig. 1-3, 6 and [0045], [0059] where Siminoff discloses removable faceplate 1 has an aperture for transparent light pipe 10 made from transparent plastics. Thus disclosing the removable faceplate having an aperture for the light pipe (transparent membrane). The Examiner notes that Siminoff does not explicitly disclose the translucent membrane is flexible. However Siminoff discloses that Light Pipe 10 may be any material capable of projecting light, such as transparent plastic, from Surface mount LEDs 9 out to exterior front face of Wireless Communication Doorbell 61. The Examiner notes that since Siminoff discloses that the light pipe may be of any material, one ordinary skill would recognize that any material would include flexible materials.
As per Applicant’s argument that Siminoff does not teach a flexible switch cover coupled with the support structure and covering the switch when the removable faceplate is removed from the A/V device. 
The Examiner respectfully disagrees and directs the Applicant to at least fig. 1-3, 6, and [0045] where disclosed is button 11 may make contact with button actuator 12 when button 11 is pressed.
As per Applicant’s argument that Kasmir fails to disclose a flexible membrane secured within an aperture of the removable faceplate and supporting a button aligned with the switch when the removable faceplate is attached to the A/V device. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Examiner notes that the Examiner relied upon Siminoff for disclosing this feature in figs. 1-3, 6, 8. 
As per Applicants argument that Siminoff and Kasmir fail to render claim 16 obvious. 
The Examiner respectfully disagrees and directs the Applicant to at fig. 16 and 19 of Kasmir, where disclosed is a second battery 604 positioned within the support. 
As per Applicants argument that Hoyda is not compatible with a rechargeable battery positioned within a cavity of the support structure, since Hoyda teaches only of “an additional battery pack 1017 which is coupled to the electronic device 1016 via a snap-or clip-on connection. 
The Examiner respectfully disagrees and notes in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rechargeable battery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, Hoyda is compatible with Siminoff (modified by Kasmir) since Siminoff (modified by Kasmir) discloses a wireless entrance communication device with a battery pack that contains a plurality of batteries where a second battery is removable.  Hoyda discloses an electronic device with clips for selectively removing a battery pack from the electronic device,([0191-0193]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hoyda with Siminoff (modified by Kasmir) for the benefit of providing improved user interaction with an electronic device. In addition, one of ordinary skill would have been prompted to substitute the known concept of Hoyda with Siminoff (modified by Kasmir) in order to yield the results of allowing a user to remove the battery more efficiently.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., (U.S. Pub. No. 2015/0022620 A1) in view of Kasmir et al., (U.S. Pub. No. 2016/0300476 A1) and further in view of Hoyda et al., (U.S. Pub. No. 2017/0026555).
As per claim 1, Siminoff teaches an audio/video recording and communication device (A/V device) (abstract), comprising: a housing including a support ([0003], [0045] and fig. 1-5 el. 5) and removable faceplate ([0045], [0059] faceplate 1 may be removed, figs. 1-5); a processor within the 
Siminoff does not explicitly disclose a removable battery sized and shaped to fit within a cavity formed by the support structure and being removable while the support structure is mounted at a mounting surface.
However, Kasmir teaches a removable battery sized and shaped to fit within a cavity formed by a support structure (see fig. 19 and [0246-0249]; the second battery 604 is removed from the battery pack 600) and removable (see fig. 19). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kasmir with Siminoff for the benefit of providing the wireless communication abilities of doorbells, [0013].
Although Siminoff (modified by Kasmir) discloses an A/V device with removable battery fit within a cavity, Siminoff does not explicitly disclose a removable battery being removable while the support structure is mounted at a mounting surface.
However, Hoyda teaches the known concept of a removable battery being removable while the support structure is mounted at a mounting surface (see fig. 52A-B, 54 el. 1071; [0191], clip 1121 is for selectively releasably removing a battery pack from electronic device 1120). 
As per claim 2, Siminoff (modified by Kasmir and Hoyda) as a whole teaches everything as claimed above, see claim 1. Although Siminoff discloses the removable faceplate is removed from the A/V device while the support structure is mounted at a mounting surface (see fig. 1-3).  Siminoff does not explicitly disclose the removable battery having a release button that physically couples with a detent of the support structure to retain the removable battery within the cavity. 
However, Hoyda discloses the removable battery having a release button that physically couples with a detent of the support structure to retain the removable battery within the cavity (clip 1121 is for selectively releasably removing a battery pack from electronic device 1120, [0191], [0193]). 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the known concept of Hoyda with Siminoff (modified by Kasmir) in order to yield improved interaction between users and device. 
As per claim 5, Siminoff (modified by Kasmir and Hoyda) as a whole teaches everything as claimed above, see claim 1. In addition, Siminoff teaches a translucent membrane secured within an aperture of the removable faceplate (fig. 1-3) and supporting a button aligned with the switch (figs. 1-3) when the removable faceplate is attached to the A/V device (figs. 1-3;) a plurality of light emitting elements positioned around the switch by the support structure and operable to transmit light through the translucent membrane (fig. 1-3; [0045], [0063], surface mount LEDs 9 illuminate light pipe 10. Light pipe 10 is a transparent ring that encases buttons 11). Siminoff does not explicitly discloses the translucent membrane is flexible, however, Siminoff discloses that Light Pipe 10 may be any material 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible material for the translucent membrane in order to allow for support of the button when pressed. 
As per claim 6, Siminoff (modified by Kasmir and Hoyda) as a whole teaches everything as claimed above, see claim 5. In addition, Siminoff disclose electrically coupling the processor to (a) the switch, (b) the at least one speaker, and (c) the plurality of light emitting elements (see fig. 12). Siminoff does not explicitly disclose flex circuit coupling processor to (a) the switch, (b) the at least one speaker, and (c) the plurality of light emitting elements
However, in another embodiment, Siminoff discloses that the flexible power circuit 145 may connect to, draw power from, and transmit data to and from, the power printed circuit board 148. In addition the power printed circuit board contains the processor (163) and switch (133,159) and is coupled to the speakers (157) and LEDs (156), [0121], [0125] and fig. 30. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible circuit for electrically coupling various components in order to yield the predictable results of supplying power and improved design integration. 
As per claim 7, Siminoff (modified by Kasmir and Hoyda) as a whole teaches everything as claimed above, see claim 1. In addition Siminoff teaches wherein the removable faceplate having a speaker grill aligned with the speaker when the removable faceplate is coupled to the A/V device ([0045] and fig. 1 el. 4; faceplate 1 may contain perforated pattern 4 oriented to allow sound to travel in and out of housing 5 to microphone and from speaker 20). 
claim 8, Siminoff (modified by ) as a whole teaches everything as claimed above, see claim 1. In addition, Siminoff teaches a motion sensor communicatively coupled with the processor ([0124], fig. 30;accelerometer 150 may be one or more sensors capable of sensing motion).
As per claim 9, Siminoff (modified by ) as a whole teaches everything as claimed above, see claim 1. In addition, Siminoff teaches a flexible switch cover coupled with the support structure and covering the switch when the removable faceplate is removed from the A/V device (fig. 3; button 11 covers the actuator when the faceplate is removed).
As per claim 17, Siminoff (modified by Kasmir) as a whole teaches everything as claimed above, see claim 16. Siminoff does not explicitly disclose the removable battery being accessible upon removal of the removable faceplate from the A/V device when the A/V device is mounted at a mounting surface.
However, Hoyda teaches the known concept of the removable battery being accessible upon removal of the removable faceplate from the A/V device when the A/V device is mounted at a mounting surface ((see fig. 52A-B, 54 el. 1071; [0191], clip 1121 is for selectively releasably removing a battery pack from electronic device 1120). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hoyda with Siminoff (modified by Kasmir) for the benefit of providing improved user interaction with an electronic device. In addition, one of ordinary skill would have been prompted to substitute the known concept of Hoyda with Siminoff (modified by Kasmir) in order to yield the results of allowing a user to remove the battery more efficiently. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., (U.S. Pub. No. 2015/0022620 A1) in view of Kasmir et al., (U.S. Pub. No. 2016/0300476 A1) in view of Hoyda et al., (U.S. Pub. No. 2017/0026555) and further in view of Well-Known Prior Art (Official Notice). 
claim 4, Siminoff (modified by Kasmir and Hoyda) as a whole teaches everything as claimed above, see claim 2. Siminoff does not explicitly disclose the release button comprising a leaf spring to maintain engagement of the release button with the detent. 
However, the Examiner notes that providing the limitation as noted above is notoriously well-known and expected in the art (as evidenced by Roberts et al., (U.S. Pat. No. 7,351,215 B1; col. 6 lines 49-53) and would have been obvious to provide with Siminoff (modified by Kasmir and Hoyda) in order to provide the predictable results of providing a locking mechanism for a device. 

Claims 10-14, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., (U.S. Pub. No. 2015/0022620 A1).
As per claim 10, Siminoff teaches an audio/ video recording and communication device (A/V device) comprising: a processor (microcontroller; fig. 12 el. 22); a support structure ([0003], [0045] and fig. 1-5 el. 5) an image sensor ([0045] fig. 1; camera 18) communicatively coupled with the processor (fig. 12); and positioned by the support structure (fig. 8); a switch (button actuator el. 12;  fig. 1) position by the support structure and responsive to input to activate a doorbell ([0045], [0063]; Button Actuator 12 may be mounted to Microcontroller 22 within Housing 5, and when activated may trigger multiple components within Wireless Communication Doorbell 61 to activate); a plurality of light emitting elements (surface mount LED’s, [0045] el. 9) positioned by the support structure and around the switch and operable to transmit light through a translucent membrane (fig. 1-3; [0045], [0063], surface mount LEDs 9 illuminate light pipe 10. Light pipe 10 is a transparent ring that encases buttons 11); and a removable faceplate ([0045], [0059] faceplate 1 may be removed, figs. 1-5) having the translucent membrane secured within an aperture of the removable faceplate (see fig. 3) and supporting a button (fig. 4 el. 11) aligned with the switch when the removable faceplate is attached to the A/V device ([0045], fig. 8). Although Siminoff discloses to transmit light a translucent membrane (fig. 1-3, [0045], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible material for the translucent membrane in order to yield predictable results of allowing support of the button when pressed. 
As per claim 11, Siminoff teaches everything a claimed above, see claim 10. In addition, Siminoff teaches electronically coupling the processor to (a) the switch, and (b) the plurality of light emitting elements (see fig. 12). Siminoff does not explicitly disclose flex circuit coupling processor to (a) the switch, (b) the at least one speaker, and (c) the plurality of light emitting elements
However, in another embodiment, Siminoff discloses that the flexible power circuit 145 may connect to, draw power from, and transmit data to and from, the power printed circuit board 148. In addition the power printed circuit board contains the processor (163) and switch (133,159) and is coupled to the speakers (157) and LEDs (156), [0121], [0125] and fig. 30. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible circuit for electrically coupling various components in order to yield the predictable results of supplying power and improved design integration. 
As per claim 12, Siminoff teaches everything as claimed above, see claim 10. In addition, Siminoff teaches the removable faceplate having a speaker grill (fig. 1 el. 4) located in alignment with a speaker when the removable faceplate is coupled to the A/V device, the speaker being positioned by the support structure (fig. 1-3, 8 ([0045] and fig. 1 el. 4; faceplate 1 may contain perforated pattern 4 oriented to allow sound to travel in and out of housing 5 to microphone and from speaker 20).
claim 13, Siminoff teaches everything as claimed above, see claim 10. In addition, Siminoff teaches a flexible switch cover coupled with the support structure and covering the switch when the removable faceplate is removed from the A/V device (fig. 3; button 11 covers the actuator when the faceplate is removed).
As per claim 14, Siminoff teaches everything as claimed above, see claim 10. Siminoff does not explicitly teach an optically transparent lens mounted on the support structure in alignment with the image sensor, however, in another embodiment, Siminoff discloses an optically transparent lens mounted on the support structure in alignment with the image sensor (see fig. 23 and [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the camera lens with Siminoff order to realize the function of the image sensor and to allow for clear image capture. 
As per claim 15, Siminoff teaches an audio/video recording and communication device (A/V device) comprising: a processor (fig. 12 el. 22); a support structure (housing 5, [0045]); an image sensor (camera 18; fig. 1, [0046]) communicatively coupled with the processor (fig. 12 el. 18 and 22) and positioned by the support structure (see fig. 8); at least one speaker (speaker 20, fig. 1 el. 20, [0045]) positioned by the support structure (see fig. 3, 8); a switch (button actuator el. 12;  fig. 1) position by the support structure and responsive to input to activate a doorbell ([0045], [0063]; Button Actuator 12 may be mounted to Microcontroller 22 within Housing 5, and when activated may trigger multiple components within Wireless Communication Doorbell 61 to activate); and a removable faceplate ([0045], [0059] faceplate 1 may be removed, figs. 1-5) having a speaker grill (fig. 1-3 el. 4; [0045]; perforated pattern 4 oriented to allow sound to travel in and out of housing 5) aligned with the speaker when the removable faceplate is coupled to the A/V device (see fig. 1-3, 8,), the removable faceplate (fig. 1-3, 6, 8 el. 1) including a membrane with an aperture of the of the removable faceplate and supporting a button aligned with the switch when the removable faceplate is attached to the A/V device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible material for the translucent membrane in order to allow for support of the button when pressed. 
As per claim 18, Siminoff as a whole teaches everything as claimed above, see claim 15. In addition, Siminoff teaches a membrane secured within an aperture of the removable faceplate and supporting a button aligned with the switch when the removable faceplate is attached to the A/V device (fig. 1-3; [0045], [0063]). Siminoff does not explicitly disclose the membrane is flexible, however,  Siminoff discloses that Light Pipe 10 may be any material capable of projecting light, such as transparent plastic, from Surface mount LEDs 9 out to exterior front face of Wireless Communication Doorbell 61. The Examiner notes that since Siminoff discloses that the light pipe may be of any material, one ordinary skill would recognize that any material would include flexible materials. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible material for the translucent membrane in order to allow for support of the button when pressed. 
As per claim 19, Siminoff as a whole teaches everything as claimed above, see claim 15. In addition, Siminoff disclose electrically coupling the processor to (a) the switch, (b) the at least one speaker, and (c) the plurality of light emitting elements (see fig. 12). Siminoff does not explicitly disclose flex circuit coupling processor to (a) the switch, (b) the at least one speaker, and (c) the plurality of light emitting elements

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible circuit for electrically coupling various components in order to yield the predictable results of supplying power and improved design integration. 
As per claim 20, Siminoff as a whole teaches everything as claimed above, see claim 15. In addition, Siminoff teaches a flexible switch cover coupled with the support structure and covering the switch when the removable faceplate is removed from the A/V device (fig. 3; button 11 covers the actuator when the faceplate is removed).
As per claim 21, Siminoff teaches everything as claimed above, see claim 15. In addition, Siminoff teaches a translucent membrane secured within an aperture of the removable faceplate (fig. 1-3) and supporting a button aligned with the switch (figs. 1-3) when the removable faceplate is attached to the A/V device (figs. 1-3).  Siminoff does not explicitly discloses the translucent membrane is flexible, however, Siminoff discloses that Light Pipe 10 may be any material capable of projecting light, such as transparent plastic, from Surface mount LEDs 9 out to exterior front face of Wireless Communication Doorbell 61. The Examiner notes that since Siminoff discloses that the light pipe may be of any material, one ordinary skill would recognize that any material would include flexible materials. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flexible material for the translucent membrane in order to allow for support of the button when pressed. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., (U.S. Pub. No. 2015/0022620 A1) and in view of Kasmir et al., (U.S. Pub. No. 2016/0300476 A1).
As per claim 16, Siminoff does not explicitly disclose a removable battery sized and shaped to fit within a cavity defined by the support structure. 
However, Kasmir teaches a removable battery sized and shaped to fit within a cavity defined by the support structure (see fig. 19 and [0246-0249]; the second battery 604 is removed from the battery pack 600) and removable (see fig. 19).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kasmir with Siminoff for the benefit of improving the wireless communication abilities of doorbells, [0013].

Claim 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., (U.S. Pub. No. 2015/0022620 A1) in view of Kasmir et al., (U.S. Pub. No. 2016/0300476 A1) and further in view of Hoyda et al., (U.S. Pub. No. 2017/0026555) and further in view Hibino et al., (U.S. Pub. No. 2017/0027292 A1). 
As per claim 3, Siminoff (modified by Kasmir and Hoyda) as a whole teaches everything as claimed above, see claim 2. Although Siminoff (modified by Kasmir and Hoyda) discloses the removable battery having a release button (see Hoyda clip 1121), Siminoff does not explicitly disclose the release button being covered by the removable faceplate when both the removable battery and the removable face plate are coupled with the A/V device. 
However, Hibino teaches the release button being covered by the removable faceplate when both the removable battery and the removable face plate are coupled with the A/V device ((see fig. 2-3, fig. 19; [0028], [0030]). 

As per claim 22, Siminoff (modified by Kasmir and Hoyda) as a whole teaches everything as claimed above, see claim 1. Siminoff does not explicitly disclose the removable faceplate covering the removable battery when the removable faceplate is coupled to the housing and the removable battery is installed in the cavity. 
However, Hibino teaches the known concept of the removable faceplate covering the removable battery when the removable faceplate is coupled to the housing and removable battery is installed in the cavity (see fig. 2-3, fig. 19; [0028], [0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the known teachings of Hibino with Siminoff (modified by Kasmir and Hoyda) in order to yield the predictable results of shielding the battery from the environment as well as providing access to a battery.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486